Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is the response to amendment filed 03/01/2021 for application 15987535.
Claim 1-3, 5-13, and 15 are currently pending and have been fully considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims  1-2, 5-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over OSTGARD et al. (USPGPUB 2010/0249460A1) in view of KUKIN {U,S. 3692503) and 
(https://web.archive.Org/web/20150906032422/https://www.britannica.com/science/carbide )
OSTGARD et al. teach fast filtering powder catalytic mixtures.
OSTGARD et al. leach in the abstract the catalytic mixture is the result of a metal powder catalyst with a solid material.
OSTGARD et al. do not explicitly teach that the catalytic mixture is mixed at a temperature of under 90C.
However, absent evidence to the contrary, one of ordinary skill in the art would expect that the catalytic mixture can be mixed at room temperature of about 20-22C.  
OSTGARD et al. teach in paragraph 2 that the metal powder catalysts are prepared by supporting small metal crystals onto a powder support such as carbon black, and acetylene black.  The support is further taught, in paragraph 2 to comprise mixed metal oxides and magnesia (magnesium oxide).

OSTGARD et al. teach in paragraph 4 that the catalysts are typically formed from suspending the powder support in a solution, adding one or more metal catalysts, fixing the metal onto the support, and optionally reducing the metal. The suspension liquid is taught to include water. The metals could be one or more metals and can be added in the form of salts.
OSTGARD et al. teach in paragraph 6 that the solids are separated from the liquids (drying).
OSTGARD et al. teach in paragraph 5 that the metal used include alkali and alkaline metals.
OSTGARD et al. do not explicitly suggest the use of magnesium as the metal.
However, KUKIN teaches additives for fuels that comprise vanadium by incorporation of an activated manganese compound.
KUKIN explicitly teaches in lines 63-71 of column 2 that the additives may be used for fuels that are for gas turbines.

KUKIN further teaches that the magnesium may bind the vanadates but tend to deposit magnesium vanadates.
However, KUKIN further teaches in lines 65-90 of column 10 that a combination of manganese with magnesium solves the issue of magnesium vanadate deposits.
KUKIN teaches in lines 1-10 of column 12 that, the magnesium may be in the form of magnesium oxide or magnesium hydroxide.
Magnesium is an alkaline earth metal.
It would be obvious to use magnesium as the metal catalyst in the catalytic mixture that KUKIN teaches to form catalytic mixtures for preventing vanadium corrosion in relation to gas turbines.
OSTGARD et al. do not explicitly teach that, the magnesium is chemically bonded to the powdered support.
However, ZUMDAHL provides evidence that magnesium and carbon form an ionic bond.  Carbon black is virtually pure elemental carbon.

OSTGARD et al. teach that the support may be comprised of acetylene black and magnesium.
Furthermore, OSTGARD et al. teach in paragraph 1 that the metal powder catalyst does not separate in the chemical reaction or separation of the catalytic mixture form the reaction mixture.
One of ordinary skill in the art would expect that the magnesium and acetylene black would be bonded at least partially via an ionic bond {chemical bond) as alkaline earth metals with carbon form ionic carbides based on the differences in their electronegativity and the type of bond formed is very dependent on the difference of electronegativity.
OSTGARD et al. do not explicitly teach calcining the dried mixture under flowing inert gas to produce vanadium corrosion inhibitor.

Furthermore, calcination of solid catalysts are well-known in the art.
GUWAHATI teaches multiple benefits to calcination after drying, chemically bound water is removed due to a higher temperature. Calcination ensures stabilization of mechanical properties. The hydroxide forms are converted into the oxide forms.
GUWAHATI does not explicitly teach the use of inert atmosphere.
However, KUS et al. teach in the abstract that treating magnesium oxide during calcination with an inert gas atmosphere such as with nitrogen resulted in catalyst with higher basicity,
It would be obvious to one of ordinary skill in the art to calcine the dried mixture of oxidized carbon black and magnesium salt under an inert gas.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 2, OSTGARD et al. teach in paragraph 3 that carbon black in its production is oxidized, with oxidizing gases such as steam and CO2. (oxidizing atmosphere)

However, magnesium chloride and magnesium sulfate are extremely common magnesium salts used and it would be obvious to one of ordinary skill in the art to use them with a reasonable expectation of success given that. OSTGARD et al. do not place limits on the type of metal salts that may be loaded onto the carbon black.
Regarding claim 6, KUS et al. explicitly teach the use of inert nitrogen.
Regarding claim 7, OSTGARD et al. teach that the acetylene black is taught in Table 1 on page 1 to comprise a diameter of 35-70 angstrom.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
The acetylene black is taught in paragraph 3 to have surface areas of 60 to 300 m2/g.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Acetylene black is taught in paragraph 2 to be devoid of surface oxide groups as a result of being produced in the absence of oxygen.
re Aller, 220 F.2d 454, 456,105 USPQ. 233, 235 (CCP.A 1955).
Regarding claim 8, acetylene black inherently has an ash content that is a low ash content.
Regarding claim 9, OSTGARD et al. teach in Table 1 on page 1 that, acetylene black comprises a diameter of 35-70 nm.  OSTGARD et al. also teach in paragraph 3 that carbon black comprises diameters range from 10 - 500 nm.
A prima facie of obviousness exists wherein the claimed ranges overlap.
Regarding claim 10, OSTGARD et al. teach that the acetylene black is taught in paragraph 3 to have surface areas of 60 to 300 m2/g.
Regarding claims 11, KUKIN teaches in lines 1-10 of column 12 that the magnesium maybe in the form of magnesium oxide or magnesium hydroxide.
Regarding claims 12-13, OSTGARD et al. teach an example in paragraph 20 in which about 2 wt% of metal is loaded onto acetylene black.
Regarding claim 15, OSTGARD et al. further teach in paragraph 3 that some oxidation does occur during the quenching step and that the quenching occurs at a temperature of 200-250 C, within the range recited in the amended claims.

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over OSTGARD et al. (USPGPUB 2010/0249460A1) in view of KUKIN {U.S. 3692503) and further in view of GUWAHATI (https://web.archive.Org/web/20151118051328/https://nptei.ac.in/courses/103103026/10) and the abstract of KUS et al. (The effect of gas atmosphere used In the calcination of MgO on its basicity and catalytic performance in oxidative coupling of methane) and evidenced by ZUMDAHL
(https://web.archive.Org/web/20150906032422/https://www.britannica.com/science/carbide ) as applied to claims 1-2, and 5-13 and 15 above, and further in view of SUN ( U.S. 9017837)
The above discussion of OSTGARD et al. in view of KUKIN and GUWAHATI and KUS et al. and evidenced by ZUMDAHL is incorporated herein by reference.
Modified OSTGARD et al. do not explicitly teach oxidizing the carbon black in an oxidizing solution.
However, SUN teaches high surface area graphitized carbon and processes for making same by optionally oxidizing the carbon.
SUN teaches that oxidizing the carbon increases the surface area in the abstract.

SUN teaches that the carbon includes carbon black.
It would be obvious to one of ordinary skill to further oxidize carbon black to be used in OSTGARD et al.
SUN teaches that the step of oxidizing increases surface area.
It is noted that SUN teaches in lines 38-50 of column 2 that oxidizing occurs at a temperature of about 600 to about 1500 C.
Therefore, the invention as a whole would be prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments regarding explicitly teaching a chemical bond through ionic bonding, filed 03/01/2021 have been fully considered but they are not persuasive.
Applicant's arguments do not provide any evidence or reasoning as to why ionic bonding is present in the present claim but not in the prior art.  
One of ordinary skill in the art would expect that the catalytic mixtures that are taught in OSTGARD et al. would be inherently bonded, at least partially via an 
Applicant further states that the claims have been amended such that oxidized carbon black is mixed with magnesium salt at a temperature of under 90C.  Applicant states that that is a much lower temperature than is taught in ZUMDAHL of greater than 500C.
This is not persuasive as the claims have been amended to state that the mixing step is conducted at under 90C.  However, there is no limitation or support to suggest that the drying step or the calcination step are performed at under 90C. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HARADA (WO 2016063924) teaches carbon black on which catalytic metal particles are supported in a highly dispersed manner.

DESIKAN teaches the calcination of a carbon support that has been impregnated with a metal carbide precursor comprising a water soluble salt. Upon calcination of the impregnated carbon support, equal dispersion of the active component on the support results. Metal carbides produced contain substantially no excess carbon, which is well dispersed over the carbon support giving a high surface area catalyst.
D'SOUZA et al. (U.S. 9616414) teach catalytic material attached to support material that comprises an alkaline earth metal/ metal oxide compound.
ALLAN (U.S. 2781005) teaches a method of reducing vanadium corrosion in gas turbines, ALLAN teaches that, the addition of an additive selected from the group including magnesium and oxides of magnesium to a fuel oil with vanadium content helps to protect from unwanted corrosion due to vanadium forming vanadium penta-oxides.
ALLAN teaches in reference claim 3 that the molecular ratio of magnesium oxide to vanadium present, should be about 3 to 1.
WALLENBECK et al. (USPGPUB 20060059768) teach that magnesium oxides can be used to remove vanadium containing ash deposits.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MING CHEUNG PO/  Examiner, Art Unit 1771              

/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771